Exhibit 10.1

 

Letter of Intent

Control Stock and Non-Affiliate Debt Purchase Agreement

 

American Diversified Holdings Corp.

A Nevada company quoted and trading on OTC Markets Symbol ("ADHC")

 

Of the First Part:

ASSIGNOR:

Ernest B. Remo, owner of Controlling Interest and Control Block Shareholder of
American Diversified Holdings Corp. A Company Incorporated under the laws of
Nevada, quoted and trading on the OTC Markets under the Symbol "ADHC".
(Hereinafter referred to hereafter as the "Assignor").

 

 

 

Of the Second Part:

ASSIGNEE:

CBD Colorado Manufacturing Co., a privately held corporation organized
(Hereinafter referred to hereafter as the "Assignee").

 

 

RECITALS

 

WHEREAS, Assignor, owner of the Control Shares, or the Control Block Shares,
American Diversified Holdings Corp., a Nevada Corporation, trading on the OTC
Markets under the ticker symbol "ADHC", (Hereinafter referred to as "ADHC")

 

AND

 

WHEREAS, Assignor, the owner of the Control Shares, the Control Block shares of
"ADHC" has agreed to assign their 100% position in equity of "ADHC" as follows
on the terms as per this LOI. Nothing in this document shall be construed or
referenced as an affiliate or any sort of a relationship, or unspoken agreement.
The closing of this transaction shall be concluded with separate documentation
duly executed by each respective officer and director of the company and duly
acknowledged by the officers and directors of "ADHC". All payments shall be made
separately to each entity as their interests may appear.

 

AND WHEREAS, Assignee wishes to acquire the Control Shares, the Control Block
Shares the Control Block of "ADHC".

 

NOW, THEREFORE, in consideration of the terms, conditions, agreements and
covenants contained herein (the receipt and sufficiency of which are
acknowledged by the Parties), and in reliance upon the representations and
warranties contained in this Letter of Intent, the Parties hereto agree as
follows:

 

1. RECITALS; TRUE AND CORRECT

 

1.0       Recitals: The above stated recitals are true and correct and are
incorporated into this Letter of Intent.

 

2. ASSIGNMENT OF CONTROL BLOCK AND NOTES

 

2.1       Assignor agrees to assign their controlling position in American
Diversified Holdings Corp., to Assignee under the terms and conditions of a
Purchase Agreement to be determined acceptable by the Parties, and as
contemplated below;

 

a) Execution of this Agreement will formalize the transfer of the Control
Shares, the Control Block shares of "ADHC" and initiate the process of Exhibit
A.

 

b) Assignor agree to deliver 100% of the Assignor position of Control of "ADHC"
to Assignee or it's designates.

 

 

 



 1 

 

 

c) Assignor will provide the minute books, which it warrants contain accurate
records of all meetings of its incorporator, shareholders and Board of Directors
since its date of incorporation, as well as the "ADHC" Company's Articles of
Incorporation and Corporate Bylaws. If the Minute Book is delinquent in terms of
documentation, the Assignor agrees to cooperate and furnish such information as
may be required to bring the Minute Book up to date. If this requires
significant effort on the Assignor's behalf, the Assignor shall be entitled to
reasonable compensation including any hard costs to outside parties.

 

d) Assignor will deliver a copy of the directors' and shareholders' resolutions
approving and authorizing the execution and delivery of the Agreement
contemplated herein.

 

e) Assignor will provide resignations for all current officers and directors,
and shall arrange to appoint such officers and directors as designated by the
Assignee.

 

f) Assignor agree to provide their assistance in delivering any additional
corporate records, financial information, information regarding corporate
acquisitions and divestitures, rescission agreements and other information
related to "ADHC" that is in the possession of, or available to Assignor.

 

g) Assignor will deliver such other documents, at the Closing or subsequently,
as may be reasonably requested by the Assignee as necessary for the
implementation and consummation of the Agreement contemplated herein and the
transactions contemplated hereby.

 

3. CONSIDERATION AND ASSIGNEE UNDERTAKINGS

 

3.1       Assignee undertakes to initiate and complete the Terms agreed to
reflected in the attached hereto Exhibit A as consideration:

 

3.2       Assignee shall deliver the consideration referred to in Section 3.1
upon receiving confirmation from the Company's Transfer Agent, that all
supporting documentation has been received in order to initiate Change of
Control.

 

3.3       Assignee undertakes to coordinate all necessary activities,
documentation, filings and such other instruments as may be necessary to execute
the acquisition of "ADHC" by _3_ days of firm LOI as contemplated herein.

 

4. REPRESENTATIONS AND UNDERTAKINGS OF ASSIGNOR

 

4.1       Assignor represent and warrants to Assignee that;

 

(a)Assignor has good and sufficient right and authority to enter into this
Agreement and the Transactions contemplated therein and to carry out its
intentions and obligations setout therein;

 

(b)"ADHC" was and remains duly incorporated under laws of the jurisdiction of
its incorporation and is, with respect to the filing of annual returns and the
payment of fees required under the laws of the jurisdiction of its
incorporation, in compliance with such laws, or to disclose to the Assignee such
deficiencies as exist in such requirements;

 

(c)Assignor has the capabilities to fully execute its obligations regarding
"ADHC" as set out in the Agreement and has received the requisite majority
approval of both its board of directors (the "Board") and of its shareholders
(the "Shareholders") to enter into this Agreement.

 

(d)Assignor represents that the preferred shares / control block of "ADHC"
company are free and clear of any loan liens or encumbrances

 

(e)Assignor represents that "ADHC" has had continuous operations and is not
designated as a shell status company.

 

 



 2 

 

 

5. Indemnification by Assignee

 

5.1       In consideration of this Agreement and the consideration to Assignee
herein, Assignee covenants and agrees, for himself and for his agents,
employees, legal representatives, heirs, executors or assigns (the " Assignee
Covenanters"), to refrain from making, directly or indirectly, any claim or
demand, or to commence, facilitate commencement or cause to be prosecuted any
action in law or equity against Assignor or, as applicable, its members,
employees, directors, agents, officers, directors, subsidiaries, successors,
affiliates and assigns (collectively the " Assignor Covenanters"), on account of
any damages which may hereafter arise in relation to the Debentures referred to
in Section 4.1 of this Letter of Intent.

 

6. Rescission Agreement

 

6.1       If, subsequent to the closing of this Agreement, any Party determines
that there is a material defect existing at the time of closing which
contravenes any rules, laws or regulations of any statutory, legal or regulatory
body to which any Party reports, or materially impairs the ability of any Party
to conduct business of "ADHC" in the normal course of affairs or become unable
to execute its obligations under all legal, statutory or regulatory bodies to
which it reports, the Parties shall take any and all actions necessary to cure
the defect within 90 days of receipt of written notice that such a defect exists
(the "cure period").

 

6.2       If the "cure period" elapses and the responsible party has failed to
cure the defect, the other Parties shall, at its sole discretion, have the right
to demand that this Agreement be rescinded forthwith, and the offending Party
shall be required to enter into a Rescission Agreement with the demanding
Parties without delay.

 

7. GENERAL TERMS

 

7.1       Entire Agreement. This Letter of Intent (the "LOI) constitutes the
entire agreement between the Parties in respect of the matters referred to
herein and there are no representations, warranties, covenants or agreements,
expressed or implied, collateral hereto other as expressly set forth or referred
to herein.

 

7.2       Amendments. No alteration, amendment, modification or interpretation
of this LOI or any provision of this LOI shall be valid and binding upon the
Parties unless such alteration, amendment, modification or interpretation is in
written form executed by both of the Parties hereto.

 

7.3       Execution. The Parties shall execute and deliver all such further
documents and instruments and do all such acts and things as any Party may
reasonably require in order to carry out the full intent and meaning of this
LOI.

 

7.4       Invalidity. If any term or provision of this LOI is determined to be
illegal, unenforceable or invalid, in whole or in part for any reason, such term
or provision shall be deemed limited in scope and effect to the minimum extent
necessary to make such term or provision legal, enforceable and valid, and in
the event no such limiting construction may be made, the term or provision shall
be stricken from this Agreement and such term or provision shall not affect the
legality, enforceability or validity of the remainder of this LOI.

 

7.5       Indemnification by Assignor. Assignor shall indemnify, defend and hold
the Assignee, attorneys, agents and affiliates, harmless from and against any
and all losses, costs, liabilities, damages, and expenses (including legal and
other expenses incident thereto) of every kind, nature and description,
(collectively, "Losses") that result from or arise out of (i) the breach of any
representation or warranty of Assignee set forth in this LOI or in any
certificate delivered to Assignor pursuant hereto; or (ii) the breach of any of
the covenants of Assignee contained in or arising out of this LOI or the
transactions contemplated hereby.

 

7.6       Indemnification by Assignor. Assignor shall indemnify, defend and hold
the Assignee, its directors, officers, shareholders, attorneys, agents and
affiliates, harmless from and against any and all losses, costs, liabilities,
damages, and expenses (including legal and other expenses incident thereto) of
every kind, nature and description, (collectively, "Losses") that result from or
arise out of (i) the breach of any representation or warranty of Assignor set
forth in this LOI or in any certificate delivered to Assignee pursuant hereto;
or (ii) the breach of any of the covenants of Assignor contained in or arising
out of this LOI or the transactions contemplated hereby.

 

 

 



 3 

 

 

7.7       Headings. The headings in this LOI are solely for convenience of
reference and shall be given no effect in the meaning or interpretation of this
LOT.

 

7.8       Notice. Any notice, request, demand and other communication to be
given under this Agreement shall be in writing and shall be delivered to the
Parties at their respective addresses below or to such other addresses as may be
given in writing by the Parties in the manner provided for in this paragraph and
shall be deemed to be delivered on the date of actual delivery.

 

Notice to Assignor Parties:

 

Ernest B. Remo

PO Box 2568 Del Mar, CA 92014

 

Notice to Assignee Parties:

 

Zoran Cvetojevic (in trust for the Redacted CO CBD Corp)

224 Datura Street, Suite 1015, West Palm Beach, 33401 FL

 

7.9       Successors and Assigns. This LOI shall ensure to the benefit of and be
binding upon the Parties and their respective heirs, executors, administrators,
successors and assigns.

 

7.10     Governing Jurisdiction. This LOI and all related Agreements, exhibits
and attachments shall be subject to, governed by and construed in accordance
with the laws of State of Florida. Jurisdiction and venue shall reside in the
State of Florida.

 

7.11     Counterparts. This LOI may be executed and sent by fax and in
counterparts, as is deemed necessary to carry out the execution of this LOI,
each of which will be deemed an original, but all of which taken together will
constitute one and the same instrument.

 

8. Logistics and Closing of The Purchase

 

8.1       Inspection Upon satisfactory receipt of the payment of monies in
escrow the Assignor shall make all books and records available to the Assignee
for inspection at the Assignor business address during regular business hours.
Monday to Friday 9am to 5pm

 

8.2       Delivery of Books and Record's Should the Bu Assignee yer choose to
receive the books, the Assignee agrees to pay the delivery charge to the FedEx
directly.

 

8.3       Termination Costs Should this agreement become null and void, the
courier costs and all other expenses incurred by the Assignor, shall be paid
equally 50-50% by both the Assignee and the Assignor Parties. No monies to be
released from escrow until the return of all corporate records is received by
the Assignor.

 

8.4       Closing Date The closing date shall be set as (3 days from date of
signing agreement).

 

8.5       Requisition Date The requisition date for production of documents
shall not exceed 7 days prior to closing. 3 days prior to closing all documents
requested shall be deemed to have been delivered and satisfied.

 

8.6       Automatic Extension The Assignee and/or Assignor are entitled to one
extension Closing Date provided that such date does not exceed 7 business days
from the original set Closing Date.

 

8.6       Extension The Assignee and/or Assignor may opt to request one further
extension Closing Date provided that such date does not exceed 7 business days
from the original set closing date or the automatic extension Closing Date. No
further extensions are permitted, and the transaction shall be deemed closed.

 

(Signature Page follows)

 

 

 



 4 

 

 

Signature Page

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this LOI as of the 29th day
of May 2019

 

FOR ASSSIGNOR PARTIES:

 

 

/s/ Ernest B. Remo

Ernest B. Remo, Assignor of the Control Block of American Diversified Holdings
Corp.

 

 

FOR ASSIGNEE:

 

/s/ _______________

CBD Colorado Manufacturing Co., Assignee of the Control Block

 

I certify that I have the authority to bind the corporation.

 

 

 

 



 5 

 

 

Exhibit A

 

ERNEST B. REMO (EBR) WILL TRANSFER HIS OWNERSHIP OF 100,000 SHARES OF CONTROL
PREFERRED SHARES IN ADHC TO BUYER IN EXCHANGE FOR THE FOLLOWING:

 

1.ANNOUNCE A STRATEGEY TO COMPLETELY REINVENT ADHC AND BRING IN A NEW MANAGEMENT
TEAM, ENTER INTO AN LOI WITH BUYER CO AND UPON EXECUTION OF THE LOI, MANAGEMENT
OF ADHC AGREES NOT TO ISSUE ANY PRESS RELEASE OR ANY OTHER COMMUNICATION IN THE
PUBLIC DOMAIN. ADHC WILL THEN FILE REQUIRED DISCLOSURES WITH OTC MARKETS, AN 8K
WITH THE SEC AND THEN A PRESS RELEASE.

 

2.THE EXISTING MANAGEMENT AND PREFERRED SHAREHOLDER AND DIRECTOR WILL RESIGN ON
THE DAY OF THE CLOSING OF THE TRANSACTION WITH THE INTERIM MANAGEMENT TAKE OVER

 

3.THE EXISING MANAGEMENT AGREES TO RESCIND THE PREVIOUS TRANSACTIONS AGREED TO,
SPECIFICALLY, BRAZOS AND THE HEMP BUSINESS AND RETURN 160 MILLION SHARES
PREVIOUSLY ISSUED TO THE CORPORATE TREASURY

 

4.UPON CLOSING THE TRANSACTION, NEW MANAGEMENT WILL EMBARK ON PROGRAM DESIGNED
TO ENHANCE SHAREHOLDER VALUE

 

5.IN EXCHANGE FOR RETIRING THE ADHC DEBT OWED TO REMO, NEW MANAGEMENT WILL ISSUE
60 MILLION SHARES OF RULE 144 STOCK TO REMO REPRESENTING 9.6% OF THE PRO FORMA
SHARES ON A NON-DILUTIVE BASIS. ADHC WILL FILE A FORM 13G WITH THE SEC SHOWING
REMO AS A 9.9% SHAREHOLDER.

 

6.ON OR BEFORE THE CLOSING DATE CURRENT MANAGEMENT WILL NOTIFY ACTION STOCK
TRANSFER AND THE STATE OF NEVADA OF THE NEW MANAGEMENT STRUCTURE AND CONTROL
SHARE TRANSFER

 

7.EBR AGREES TO SERVE AS A CONSULTANT TO THE COMPANY FOR A PERIOD OF 120 DAYS
POST CLOSING TO ASSIST WITH THE TRANSITION PERIOD

 

 

 



 6 

 

 



THE BUYER AGREES:

 

  1. IMMEDIATELY UPON CLOSING OF THE TRANSACTION TO CREATE AND RELEASE A WEBSITE
SIMILAR TO BUYERS WHICH WILL BE THE ADHC COSOLIDATOR PORTAL. SEE
HTTPS://AMERICANDIVERSIFIEDHOLDINGS.COM.

 

2.THE BUYER WILL REPORT ALL REVENUES EARNED THOUGH THE CONSOLIDATOR PORTAL TO
ADHC AND ITS SHAREHOLDERS VIA OTC MARKETS AND OR SEC

 

3.THE BUYER AGREES TO FILE A REGULATION A+ REGISTRATION STATEMENT WITH THE SEC
AND NAME EBR AS A SELLING SHAREHOLDER FOR THE 9.6% SHARES ISSUED TO HIM. THIS
WILL BE FILED POST REVERSE SHARE SPLIT.

 

4.THE REG A+ WILL BE FOR A PROPOSED $5 MILLION WITH FUNDS TO BE USED TOWARDS THE
SALE OF EXISTING INVENTORY AND FOR THE PURCHASE OF ADDITIONAL PRODUCTS

 

 

 

 

 

 

 



 7 

 

